Citation Nr: 1514291	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  The Veteran died in November 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the RO that granted nonservice-connected pension and denied entitlement to service connection for cause of death, and accrued benefits for multiple disabilities based on the appellant's claim for Dependency and indemnity compensation (DIC), Death Pension and Accrued Benefits for Surviving Spouse filed in January 2011.  As will be explained in further detail below, appellant has perfected an appeal only with the issue of entitlement to service connection for the cause of the Veteran's death.  

The Board has reviewed not only the physical claims file, but also the Veteran's electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

Finally, the Board notes that in May 2010, the Board remanded an issue of entitlement to service connection for psychiatric disorder that had been filed by the Veteran in October 2007, to the San Juan RO.  This matter is not the subject of this Board decision but it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in November 2010.  The death certificate reflects the primary cause of death as left thalamus capsular, hemorrhagic infarction, chronic renal failure and pneumonia.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The causes of the Veteran's death first manifested many years after service and have not been shown to be etiologically related to any disease, injury, or event in service and the Veteran was not exposed to herbicide in service; presumptive service connection under 38 C.F.R. § 3.309(e) is not for application.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014). 

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases, including claims for service connection for the cause of a veteran's death, generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the April 2011 and November 2012 notice letters substantially satisfied the notice requirements of the VCAA and Hupp.  The letters explained that evidence was required showing that a service-connected disability or an injury or disease that was incurred in or aggravated by service was the principal or contributory cause of the Veteran's death.  The letters also advised the appellant that the Veteran was not service-connected for any disability at the time of his death, and they explained the respective responsibilities of the appellant and VA under the VCAA.  The appellant's claim was subsequently adjudicated by way of the December 2012 rating decision and readjudicated in the April 2013 Statement of the Case (SOC) and the May 2013 and September 2013 Supplemental Statements of the Case (SSOCs), following this adequate notice.  Therefore, the Board finds that there was substantial compliance with its remand directive, and that the duty to notify has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because service connection is denied herein, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service personnel records have been associated with the claims file.  VA treatment records have been associated with the claim.  A few service treatment records are of record, but the RO made a Formal Finding on the Unavailability of Service Medical Records (M21-1 MR III.iii 2.I.59) in November 2012.  In it, the RO noted that it exhausted all efforts to obtain the Veteran's complete service medical records, and noted that further attempts would be futile.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO met this heightened duty here, as it sent the appellant a letter in December 2012 advising her of the status of the records and informing if she had any additional relevant evidence, to include any of his service records in her possession to submit them.  No further RO action in this regard is warranted.  The appellant has not identified any additional relevant treatment records for VA to obtain. 

VA's duty to assist also includes the duty to provide a VA examination or obtain a VA medical opinion when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a VA medical opinion has not been obtained in this case.  However, as will be explained further below, there is no competent evidence that the cause of the Veteran's death is related to his period of service, and in the absence of competent evidence of a nexus between the Veteran's cause of death and service, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits.

Additionally, the Board notes that the appellant (1) specifically filed a notice of disagreement with the DIC, or cause of death, claim only, the SOC and SSOCs addressed only this issue, and (2) the substantive appeal indicated that the Veteran was only appealing the DIC issue in the SOC.  In a November 2013 statement sent directly to the Board requesting that her claim be advanced on the Board's docket, she indicated, "...please advance my DIC claim in the docket - and accrued benefits claim also."  The Board does not find this to be a notice of disagreement with the denial of the claims for accrued benefits in the December 2012 rating decision on appeal.  The Board notes that neither the letter itself, nor those that are relatively contemporaneous, indicate disagreement with the denial of accrued benefits in December 2012.  For instance, June 2013 and August 2013 letters from her reference the DIC claim only.  Appellant has not mentioned the accrued benefits claims in any other communication since the December 2012 rating decision.  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).  Here, considering the context of the overall record, the Board concludes that the appellant does not intend for the advance on the docket motion she sent to the Board to constitute a notice of disagreement with the December 2012 rating decision as to the denial of accrued benefits.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  For a chronic disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the in-service and nexus elements will be presumed for certain diseases.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units along the DMZ in Korea between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c) (1).

The Veteran served on active duty from January 1968 to December 1969.  In November 2010, the Veteran died.  His death certificate shows that the immediate causes of death were left thalamus capsular, hemorrhagic infarction, chronic renal failure and pneumonia.  The appellant is his widow.  She asserts that the causes of the Veteran's death are due to his active service, particularly herbicide exposure.  

As an initial matter, at the time of the Veteran's death, he was not service-connected for any disability.  

The Veteran's service personnel records (SPRs) as well as a service verification report from the National Personnel Records Center in November 2012 reflect that he did not serve in Vietnam.  SPRs do show that he served from May 1969 to December 1969 in Korea as a cook with the Army HHB I Corps (Gp) Arty USARPAC - Korea.  It is noted that prior to his death the Veteran urged that he had been exposed to Agent Orange in service in Korea.  See February 2010 Veteran's statement wherein he states he had exposure to Agent Orange in Korea.  

In the September 2013 SSOC, the RO cited to a table that shows the units or other military entities that the Department of Defense (DoD) has identified as operating in or near the Korean DMZ during the period between April 1, 1968 and August 31, 1971.  Considering the Veteran's service as documented in his SPRs, the RO concluded that, "Although the Veteran did service in Korea from May 30, 1969 to December 19, 1969, he did not service in any of the above units, and as such, herbicide exposure based on service in Korea is not established."  

The Board also concludes that the record reflects that the Veteran did not serve in areas in Korea where herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a)(6).  As there is no competent evidence indicating exposure, herbicide exposure is not found.  

Furthermore, in the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases.  The Board notes, however, that left thalamus capsular, hemorrhagic infarction, chronic renal failure and pneumonia are not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.

The appellant is not precluded, however, from otherwise proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any treatment for any condition listed as a cause of death above.  VA treatment records date from 1971 and do not suggest that the immediate causes of death, left thalamus capsular, hemorrhagic infarction, chronic renal failure and pneumonia, were present in service or for many years following service.  There is no medical evidence suggesting that these conditions were in any way related to service, and there was no pertinent chronic disease shown in service or within a presumptive period.  There is no evidence that chronic kidney disease was manifest to a compensable degree within one year of the Veteran's discharge from service for presumptive consideration.

Thus the Board notes that the Veteran's post-service VA treatment records have been associated with the claims files and these do not provide any competent evidence linking his cause of death to service.  

In light of the complete lack of any medical evidence of record linking the cause of death to service, and noting that the Veteran's service treatment records are silent as to any symptoms indicating any left thalamus capsular, hemorrhagic infarction, chronic renal failure and pneumonia, the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to his active service.  

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2014).  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


